Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claim 1, 6, and 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3, 4, 6, 7, 9, 11, 13-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfannkuchen et al. ‘813.
	Regarding claims 1 and 16, Pfannkuchen shows A seven-speed double clutch transmission (fig 1), comprising: an outer input shaft (24) and an inner input shaft (22) coaxially nested together, the inner input shaft being connected with a power source (12) through a first clutch (26), the outer input shaft being connected with the power source through a second clutch (26), a 4/6-speed driving gear (28) and a 2-speed driving gear (30) being sequentially fixed on the outer input shaft in a direction away from the power source, and a 1-speed driving gear (46), a 3-speed driving gear (44) and a 5/7-speed driving gear (42) being sequentially fixed on the inner input shaft in a direction away from the power source; a first output shaft (34) and a second output shaft (40), the first output shaft, the second output shaft and the outer input shaft being spaced apart in parallel, a 4-speed driven gear (36), a 2-speed driven gear (32), a 1-speed driven gear (54) and a 5-speed driven gear (48) being sequentially disposed on the first output shaft in a direction away from the power source, a 6-speed driven gear (38), a reverse gear (72), a reverse gear synchronizer (70), a 3-speed driven gear (52) and a 7-speed driven gear (50) being sequentially disposed on the second output shaft in a direction away from the power source, the 4-speed driven gear, the 2-speed driven gear, the 1-speed driven gear and the 5-speed driven gear being sleeved on the first output shaft, the 6-speed driven gear, the reverse gear, the reverse gear synchronizer, the 3-speed driven gear and the 7-speed driven gear being sleeved on the second output shaft, the reverse gear synchronizer being configured to control the engagement and disengagement of the reverse gear and the 3-speed driven gear, the 1-speed driving gear engaging with the 1-speed driven gear, the PN1043062-speed driving gear 
	Regarding claims 3 and 18, Pfannkuchen shows The seven-speed double clutch transmission as claimed in claim 1, wherein a 3/reverse gear needle bearing (122) for supporting and mounting the reverse gear and the 3-speed driven gear is disposed at a position, opposite to the reverse gear and the 3-speed driven gear, on the second output shaft, a reverse gear bearing (118) is disposed in an inner ring of the reverse gear, a reverse gear bush (106) is disposed in an inner ring of the reverse gear bearing, and the reverse gear bush is located between the 3/reverse gear needle bearing and the reverse gear bearingPN104306.
Regarding claims 4 and 19, Pfannkuchen shows The seven-speed double clutch transmission as claimed in claim 3, wherein the periphery of the second output shaft is sequentially sleeved with a reverse gear face bearing (55), the 3/reverse gear needle bearing, a 3-speed driven gear face bearing and a 3-speed driven gear spacer bush in a direction away from the power source, a side of the reverse gear bush close to the power source is limited by the reverse gear face bearing, and a side of the 3-speed driven gear away from the power 
Regarding claim 6, Pfannkuchen shows: The seven-speed double clutch transmission as claimed in claim 4, wherein the reverse gear bush comprises a reverse gear supporting portion (116) and a reverse gear limiting portion (112), the reverse gear supporting portion is disposed between the reverse gear bearing and the 3/reverse gear needle bearing, the reverse 17PN104306 GZQCgear supporting portion is configured to support the reverse gear up radially, the reverse gear limiting portion is disposed between the reverse gear and the reverse gear face bearing, and the reverse gear limiting portion is configured to limit the axial movement of the reverse gear.
Regarding claim 7, Pfannkuchen shows: The seven-speed double clutch transmission as claimed in claim 6, wherein the reverse gear bush is L-shaped, and the reverse gear supporting portion and the reverse gear limiting portion are vertical to each other.
Regarding claim 9, Pfannkuchen shows: The seven-speed double clutch transmission as claimed in claim 6, wherein the reverse gear bush further comprises a reverse gear face bearing supporting portion (axial end face of part 112), the reverse gear face bearing supporting portion limits the axial displacement of the reverse gear face bearing, and the reverse gear supporting portion and the reverse gear face bearing supporting portion are located on both sides of the reverse gear limiting portion respectively.
Regarding claim 11, Pfannkuchen shows: The seven-speed double clutch transmission as claimed in claim 1, wherein the forward gear synchronization device comprises: a 2/4-speed synchronizer (56) disposed on the first output shaft and located between the 2-speed driven gear and the 4-speed driven gear, the 2/4-speed synchronizer being configured to control the 
Regarding claim 13, Pfannkuchen shows: The seven-speed double clutch transmission as claimed in claim 1, wherein the 4/6-speed driving gear, the 4-speed driven gear and the 6-speed driven gear form a coplanar gear set, the 2-speed driving gear, the 2-speed driven gear and the reverse gear form a coplanar gear set, and the 5/7-speed driving gear, the 5-speed driven gear and the 7-speed driven gear form a coplanar gear set.
Regarding claim 14, Pfannkuchen shows: The seven-speed double clutch transmission as claimed in claim 1, wherein a first main reduction gear (58) is disposed on the first output shaft  in a direction away from the power source sequentially, a second main reduction gear (60) is 
Regarding claim 15, Pfannkuchen shows: The seven-speed double clutch transmission as claimed in claim 1, wherein the 4/6-speed driving gear and the 2-speed driving gear are fixed on the outer input shaft by welding, spline connection, interference press fitting or direct integration on the shaft; and the 1-speed driving gear, the 3-speed driving gear and the 5/7-speed driving gear are fixed on the inner input shaft by welding, spline connection, interference press fitting or direct integration on the shaft. (see fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfannkuchen et al. ‘813.
Regarding claim 8, the reference does not show: The seven-speed double clutch transmission as claimed in claim 6, wherein the reverse gear supporting portion is further radially provided with a through oil guide hole , one end of the oil guide hole is connected to 
However, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to provide any oil hole, as required, as a design choice, to improve lubrication thereof, since they are old and well known in the art. 
Regarding claim 10, the reference does not show: The seven-speed double clutch transmission as claimed in claim 1, wherein a gear hub of the reverse gear synchronizer is connected to the reverse gear by a spline or welding.
However, the reference does show them integrated with the shaft, which is deemed equivalent to welding. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to weld or provide a splined connection thereof, to the gear hubs of the reference. 
Regarding claim 12, the reference does not show: The seven-speed double clutch transmission as claimed in claim 11, wherein a gear hub of the 2/4-speed synchronizer and a gear hub of the 1/5-speed synchronizer are connected to the first output shaft by a spline, and a gear hub of the 6-speed synchronizer and a gear hub of the 3/7-speed synchronizer are connected to the second output shaft by a spline.
However, what is shown is the parts integrated to the shaft, which is deemed to be functionally equivalent to a spline. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to provide a spline connection between the gear hubs and the shaft of the reference. 

Allowable Subject Matter
Claims 2, 5, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2 and 17, Pfannkutchen does not show: The seven-speed double clutch transmission as claimed in claim 1, wherein the reverse gear synchronizer controls the reverse gear to engage with the 3-speed driven gear, and the forward gear synchronization device controls other forward driven gears than the 2-speed driven gear to be separated from the output shaft where they are located, so as to implement a reversing function of the seven-speed double clutch transmission; and power of the reverse gear provided by the power source is transmitted to an output end via the first clutch, the inner input shaft, the 3-speed driving gear, the 3-speed driven gear, the reverse gear synchronizer, the reverse gear, the 2-speed driven gear and the first output shaft. (see col 4, line 58 to col. 5, line 22 where it is explained in detail how reverse speed is achieved by engaging synchronizer 64 with first speed driven gear 54 which differs from the claimed invention.)
Regarding claims 5 and 20, Pfannkutchen does not show: The seven-speed double clutch transmission as claimed in claim 4, wherein when being subject to an axial force in a direction close to the power source, the 3-speed driven gear is limited by an end face of the reverse gear bush away from the power source. (see col. 5, line 47 – the bush is press fit into the gear and therefore axial movement is not limited by an end face of the bush because they are one piece.)

Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 25 February 2019 have been considered by the examiner. 

The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Dirk Wright/
Primary Examiner
Art Unit 3659



Thursday, August 26, 2021